Citation Nr: 0008465	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Propriety of July 1996 rating decision that changed the 
formerly service connected post-traumatic stress disorder 
(PTSD) to service connection for a somatoform pain disorder. 

2.  Propriety of a January 1998 rating decision which severed 
service connection for a somatoform pain disorder.

3.  Propriety of reduction from 10 percent to 0 percent for 
asthmatic bronchitis.  

4.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1978 
and from June 1981 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 
1999, the Board remanded this case to the RO for additional 
development.  At that time, the following issues were before 
the Board: (1) propriety of severance of service connection 
for somatoform pain disorder, formerly PTSD; (2) propriety of 
reduction from 10 percent to 0 percent for asthmatic 
bronchitis; and (3) entitlement to an increased (compensable) 
evaluation for patellofemoral pain syndrome of the right 
knee.  The Board has divided the issue of the propriety of 
severance of service connection for somatoform pain disorder, 
formerly PTSD, for reasons that will be discussed below.

In an August 1994 rating decision, service connection was 
granted for chondromalacia of each knee on a separate basis.  
The right knee was assigned a noncompensable rating, and the 
left knee was assigned a 10 percent rating.  In March 1996, 
the RO proposed to reduce the 10 percent rating in effect for 
the left knee to 0 percent.  The 0 percent rating in effect 
for the right knee was continued.  It was also proposed to 
change the diagnosis to patellofemoral pain syndrome.  These 
determinations were proposed in a July 1996 rating decision.  
In a January 1998 rating decision, the noncompensable rating 
in effect for right knee patellofemoral pain syndrome was 
continued.  

In the representative's November 1998 informal hearing 
presentation, argument as to the propriety of the reduction 
from 10 percent to 0 percent for the service-connected left 
knee disorder was raised.  In June 1999, the Board noted that 
this issue had not been properly developed or certified for 
appellate consideration.  See 38 U.S.C.A. § 7105(a) (West 
1991).  This matter is referred to the RO for such further 
action as is deemed appropriate.  In an October 1999 rating 
decision, the RO decided to maintain the 10 percent 
disability evaluation for the right knee. 

In AB v. Brown, 6 Vet. App. 35 (1993) the U.S. Court of 
Appeals for Veterans Claims (Court) held that on a claim for 
an original or increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  Consequently, the Board must now address the 
issue of entitlement to an increased evaluation for 
patellofemoral pain syndrome of the right knee, currently 
evaluated as 10 percent disabling.  Because the resolution of 
that issue, as well as the rating for asthmatic bronchitis, 
is contingent upon development and adjudicative actions 
requested with regard to the other two issues on appeal, the 
disposition of the increased rating claims is deferred at 
this time.
  

REMAND

As indicated above, the procedural history of this case in 
complex.  As noted by the Board in June 1999, the veteran's 
military occupational specialty during both periods of 
service was as an aircraft fuel systems technician.  Service 
medical records are negative for psychiatric treatment or 
complaints.  Upon April 1994 psychiatric examination, 
however, he stated that he recently sought psychiatric 
treatment at the VA facility for problems that he associated 
with his experiences in the Persian Gulf.  He said that upon 
entering the military the first time, he served in Korea two 
times and experienced a few minor conflicts but nothing 
"life-threatening."  In the Persian Gulf, he served in 
Bahrain as an aircraft maintenance person.  He was there for 
5 1/2 months and remembered a few traumatic events.  He said 
that the first scud hit was close to where his tents was and 
that this frightened him.  He also recalled that his boss 
made him lift fuel tanks against his objections.  He told 
this supervisor that he had a bad back, but he was made to 
lift these tanks anyway.  He said that he dreamed about the 
Persian Gulf about 1 to 2 times per month.  Sometimes these 
dreams were disturbing, but often they involved good 
memories.  He said that he did not think about his time there 
very much and did not have flashbacks.  He felt isolated and 
detached from others.  He felt guilty that he scared the 
other soldiers when he had an allergic reaction to 
medication, and he still felt angry with his boss making him 
left objects against his wishes.  He denied any restricted 
range of affect.  He had a sense of a foreshortened future.  
He felt irritable with difficulty concentrating, 
hypervigilance, and exaggerated startle response.  He had 
difficulty sleeping about three times per week.  He was 
studying mechanics in college and "doing well."  

Examination found that he was well groomed and cooperative, 
polite, and related in a warm and friendly manner.  His 
speech was spontaneous, and his eye contact was good.  He 
walked with a cane.  His mood appeared euthymic with normal 
range and intensity of affect.  He seemed slightly anxious.  
He was alert and oriented to person, place, and time.  He 
remembered 3 objects immediately but could remember only 2 of 
3 objects at 5 minutes, showing some impairment in recent 
memory.  There were no auditory or visual hallucinations.  
There was no suicidal or homicidal ideation.  His judgment 
and insight were good.  The diagnosis was PTSD.  

In an August 1994 rating decision, the RO awarded service 
connection for PTSD.  

Upon additional VA psychiatric evaluation in November 1995, 
the veteran stated that he saw a psychiatrist on an 
occasional basis.  He reported difficulty sleeping because of 
back pain, and he also stated that he often lied in bed 
feeling afraid that something would happen.  He felt like 
this was the same kind of feeling that he had when he was in 
the Persian Gulf War.  He related that there was an attack 
when he was there that he was involved in.  From his 
description, it did not appear to the examiner that it 
qualified as an out of the ordinary traumatic event.  He was 
depressed at times, and felt like it was mostly because of 
his injuries and complaints of pain.  Depression lasted for a 
few hours up to a whole day.  He also complained of being 
nervous and frustrated, and was frustrated because of 
limitations in his ability to do things.  His appetite 
varied, although most of the time, he ate fine.  There had 
been no weight loss, and his energy level was "okay."  

Examination showed that he spoke in an animated fashion.  He 
made good eye contact and was quite talkative.  His manner of 
dress and grooming was good.  His judgment was good, and his 
insight was fair.  His intelligence appeared to be average.  
His thoughts were logical, coherent, and goal directed.  Most 
of his thoughts concerned his somatic complaints, which he 
spoke about in length.  He had no looseness of associations, 
and he was not paranoid.  There was no formal thought 
disorder.  There were no auditory or visual hallucinations.  
He had no suicidal or homicidal ideation.  In his discussion, 
the examiner stated if the patient's somatic complaints were 
inconsistent or in marked excess of the physiological 
injuries, the diagnosis would be somatoform pain disorder.  

Upon additional VA psychological testing in January 1996, it 
was noted that the veteran had multiple somatic complaints, 
depression, alienation, family discord, eccentricities, and 
chronic adjustment difficulties.  To expand on these 
indications, the physician reexamined Minnesota Multiphasic 
Personality Inventory (MMPI) data, which suggested that the 
veteran's physical complaints were in excess of his injuries.  
While his injuries could be substantial and significant, it 
was thought that there was an emotional component.  The 
examiner's diagnostic impression was of a pain disorder 
associated with both psychological factors and a general 
medical condition, chronic, and dependent personality 
disorder.  

In an addendum to the November 1995 evaluation report, the 
examiner who conducted the November 1995 evaluation noted 
that after reviewing the January 1996 personality testing 
report, the diagnoses were somatoform pain disorder and 
dependent personality disorder.  

In a March 1996 rating decision, the RO proposed to change 
the diagnosis from PTSD to somatoform pain disorder because 
of clarification and reclassification of the symptoms of the 
mental disorder.  The 10 percent rating was continued and 
confirmed upon rating determination in July 1996 based on VA 
outpatient treatment records dated from January through May 
1996 which reflected treatment for disabilities other than a 
psychiatric disorder.  

At a May 1997 personal hearing, the veteran testified that 
since his return from the gulf, he had noticed changes in 
himself such as irritability and inability to concentrate and 
stay focused.  Hearing [Hrg.] Transcript [Tr.] at 9.  He 
reported sleep disturbance [tr. at 3], and his wife testified 
that he was "moody" and that he never had trouble sleeping 
until after coming from the war.  Tr. at 11.  He did not 
socialize with others, including his own family.  Tr. at 12.  

In an August 1997 rating decision, the RO determined that the 
rating decisions of August 1994, March 1996, and July 1996 
contained clear and unmistakable errors in establishing 
service connection for PTSD and later for somatoform pain 
syndrome.  It was noted that the evidence did not support 
maintaining service connection for these disorders.  
Specifically, it was noted that he was not engaged in combat, 
nor was it shown that he was involved in an incident that 
would qualify as a stressor.  There was no evidence of 
somatoform pain disorder until over two years after 
separation from service and was too remote in time to be 
related to service.  It was recommended that service 
connection for PTSD and somatoform pain disorder be severed.  
The veteran was notified of the proposed action.  

In January 1998, the RO severed service connection for these 
psychiatric disorder.  

In June 1999, the Board remained this case the RO for 
additional development.  Specifically, the Board requested a 
VA psychiatric evaluation to determine the nature, extent, 
and etiology of the veteran's psychiatric disability.  The 
psychiatrist was asked to respond to three specific 
questions.  Unfortunately, the VA psychiatric report of 
August 1999 did not refer to the questions posed by the Board 
in June 1999.  In March 2000, the veteran's representative, 
citing to Stegall v. West, 11 Vet. App. 268, 271 (1998), 
requested that the Board return this case to the RO in order 
to ensure compliance with the remand directives. 

In Stegall, the Court stated, in pertinent part: 

The protracted circumstances of this case 
and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as [] "the 
head of the Department."  38 U.S.C. 
§ 303....Finally, we hold also that where, 
as here, the remand orders of the Board 
or this Court are not complied with, the 
Board itself errs in failing to insure 
compliance.

Stegall, 11 Vet. App. at 271.

Accordingly, although regretting the additional delay, this 
case must be returned to the RO for the action requested by 
the Board in June 1999.

Based a complete review of this record, the Board believes 
that it should clarify what is required for the severance 
action to stand in this case.  38 C.F.R. § 3.105(d)(1999) 
states, in pertinent part:

A change in diagnosis may be accepted as 
a basis for severance action if the 
examining physician or physicians or 
other proper medical authority certifies 
that, in the light of all accumulated 
evidence, the diagnosis on which service 
connection was predicated in (this case, 
PTSD) is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.

The VA examination of August 1999 does not answer the 
questions needed under the standards of 38 C.F.R. § 3.105(d).  
Thus, the propriety of July 1996 rating decision that changed 
the formerly service connected post-traumatic stress disorder 
(PTSD) to service connection for a somatoform pain disorder 
is not clear.

Regarding the issue of the propriety of a January 1998 rating 
decision which severed service connection for a somatoform 
pain disorder (which does not involve a change of diagnosis), 
the Board finds that the standards of 38 C.F.R. § 3.105(a) 
(1999) are applicable.  38 C.F.R. § 3.105(a) states, in 
pertinent part:
 
Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusions, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Clear and unmistakable error in a prior adjudication 
exists when (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provision extant at the time were 
incorrectly applied;" (2) the error is undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) it is 
determined that the error was based on the record and the law 
that existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  

The VA examiner of August 1999 notes that the veteran began 
his somatic complaints after the age of 30, apparently during 
his active service.  However, the record also appears to 
raise several fundamental questions: Does the veteran 
actually have a somatic disorder and, is so, is it of service 
origins?  What, if any, is the nature of the relationship of 
a somatic disorder to the organic disabilities for which 
service connection has been granted?  In this regard, it is 
evident that all of the veteran's current service connected 
organic disabilities, including tinnitus, left hand numbing, 
headaches, asthmatic bronchitis, and a patellofemoral pain 
syndrome involve to a significant degree subjective 
complaints or subjective reports of symptoms based on no, or 
little, objective evidence.  Under 38 C.F.R. § 4.14 (1999), 
the evaluation of the same disability under various diagnoses 
is to be avoided.  Consequently, the Board believes that 
additional information is required to fully consider this 
important issue.

Accordingly, while the Board sincerely regrets the delay, in 
order to obtain additional medical information, these claims 
are REMANDED for the following:  

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have recently treated his 
disorders.  After securing any necessary 
release, request records of any treatment 
identified by the veteran.  Associate all 
records, private and VA, with the claims 
file.  If private treatment is reported 
and those records are not obtained, 
provide the veteran and his 
representative with information 
concerning the negative results, and 
afford them an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999).  

2.  The veteran should be rescheduled for 
a complete and thorough VA psychiatric 
examination to be conducted by an 
appropriately qualified physician to 
ascertain the correct diagnostic 
classification of any current psychiatric 
disability and to provide an opinion as 
to whether such disabilities or 
disabilities are causally related to 
service or to service-connected 
disabilities.  The claims folder and copy 
of this remand must be made available to 
the examiner.  Following examination and 
review of the record, the examiner should 
formulate responses to the following:  

(a) What is the correct diagnostic 
classification of all current psychiatric 
disabilities?  If a somatoform disorder 
is indicated, this diagnosis must be 
accompanied by a summary of the objective 
facts, findings, and reasons supporting 
this conclusion.   

(b) If a diagnosis of PTSD is not 
warranted, the examiner should determine 
whether the diagnosis of PTSD upon which 
the grant of service connection was based 
was clearly erroneous and provide a 
rationale for that conclusions.  

(c) As to any current psychiatric 
diagnosis that is warranted, the examiner 
should provide an opinion as to the 
degree of medical probability, expressed 
in percentage terms if feasible, that the 
disability is or is not causally related 
to service or the service-connected 
disabilities.  The examining physician is 
requested to provide a rationale for his 
conclusions.  If the physician can not 
respond to these questions without resort 
to speculation, he/she should so 
indicate.

If the examiner further concludes that a 
response to these questions requires 
further clarification of whether there is 
an organic basis for the somatic 
complaints, appropriate action should be 
taken to obtain any further development, 
including an examination or examinations 
by appropriately qualified physicians to 
ascertain the degree to which there is 
objective support for the subjective 
complaints and reported symptoms 
involving the service connected organic 
disabilities. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports and adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  The RO should the readjudicate the 
issues on appeal based on the analysis 
cited above.  With respect to the 
propriety of the proposed severance of 
service connection for PTSD, if this is 
based upon a change of diagnosis, the RO 
should assure that the requirements of 
38 C.F.R. § 3.105(d) are met.  With 
respect to the propriety of the proposed 
severance of service connection for 
somatoform pain disorder, the RO should 
assure that the requirements of 38 C.F.R. 
§ 3.105(a) are met.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
any claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999)

 
- 13 -


- 1 -


